         Case 4:20-cv-00267-KGB Document 24 Filed 12/07/20 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MATT NOSLER and DHT ENTERPRISES                                                  PLAINTIFFS

v.                               Case No. 4:20-cv-00267-KGB

QUICK & ASSOCIATES, JAY HIGGINS, and JEFF QUICK                                DEFENDANTS

                                             JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiffs Matt Nosler and DHT Enterprises’ complaint is dismissed without

prejudice. The relief requested is denied.

       It is so adjudged this 7th day of December, 2020.


                                                   _________________________________
                                                   Kristine G. Baker
                                                   United States District Judge
